IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                       NO. WR-91,952-01



                   EX PARTE FRANCES LEE BULLOCK, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. DC-F201800013-A IN THE 249TH DISTRICT COURT
                        FROM JOHNSON COUNTY



       Per curiam.

                                             ORDER

       In counts one, three, and four, Applicant was convicted of aggravated sexual assault of a

child under fourteen and sentenced to imprisonment for twenty-five years on each count. In count

five, he was convicted of indecency with a child by sexual contact and sentenced to imprisonment

for ten years. The Tenth Court of Appeals affirmed his convictions. Bullock v. State, 10-19-00031-

CR (Tex. App.—Waco, Jan. 8, 2020) (not designated for publication). Applicant was also sentenced

to ten years probation for indecency with a child by exposure in counts seven and eight. Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.
       Applicant contends, among other things, that his conviction in count five is a lesser-included

offense of his conviction in count one, and is barred by double jeopardy. He also contends that trial

counsel failed to object on double jeopardy grounds. After remand, the trial court concluded that

count five was not a lesser-included offense of count one, and that counsel was not ineffective for

failing to object that a conviction for both counts one and five violated the Double Jeopardy Clause.

       We agree. After a review of the record, we find that Applicant’s claims are without

merit. Therefore, we deny relief.

       We do not have jurisdiction to review the legality of his convictions and sentences in counts

seven and eight, as these are probated sentences and are not final felony convictions. Ex parte

Renier, 734 S.W.2d 349, 351 (Tex. Crim. App. 1987). Therefore, Applicant’s grounds

challenging those counts are dismissed.



Delivered: April 14, 2021

Do not publish